 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TROY MITCHELL NAYLOR,                               1:20-cv-00438-JDP (HC)

12                       Petitioner,
                                                          ORDER TRANSFERRING CASE TO THE
13           v.                                           SACRAMENTO DIVISION OF THE
                                                          EASTERN DISTRICT OF CALIFORNIA
14    BRANDON PRICE,
15                       Respondent.
16

17          Petitioner Troy Mitchell Naylor, a state civil detainee, seeks a writ of habeas corpus under

18   28 U.S.C. § 2254. ECF No. 1. The petitioner is challenging his Superior Court of Yuba County

19   conviction and subsequent ruling denying his release. Yuba County is part of the Sacramento

20   Division of the United States District Court for the Eastern District of California. Petitioner is
21   currently incarcerated in Fresno County, which is part of the Fresno Division of this court. Under
22   28 U.S.C. § 2241(d), venue is proper in the judicial district where the petitioner was convicted or
23   the judicial district where petitioner is incarcerated. Therefore, both the Sacramento and Fresno
24   divisions have concurrent jurisdiction. See § 2241(d). However, because petitioner is attacking
25   the validity of the Yuba County conviction and denial of release, we will transfer this case to the
26   Sacramento division for the ease and convenience of the parties and the court. See id.
27          Pursuant to Local Rule 120(f), a civil action that has not been commenced in the
28   appropriate court may, on the court’s own motion, be transferred. Therefore, we will transfer this
                                                     1
 1   action to the Sacramento Division.

 2   Order
 3            1. This action is transferred to the United States District Court for the Eastern District of
 4   California sitting in Sacramento.
 5            2. All future filings shall reference the new Sacramento case number assigned and shall
 6   be filed at:
                                     United States District Court
 7                                   Eastern District of California
                                     501 “I” Street, Suite 4-200
 8                                   Sacramento, CA 95814
 9

10
     IT IS SO ORDERED.
11

12   Dated:         March 30, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
13

14
     No. 206.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
